Citation Nr: 1138737	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  07-23 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased evaluation for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to May 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In January 2011, the Board remanded this matter for additional development.  That development has not been completed and therefore the matter is again remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Evidence associated with the claims file shows that the Veteran has been detained by the State of Minnesota in a facility for some time and is not permitted to leave the premises of the facility.  In January 2011, the Board remanded this matter so that additional efforts could be made to afford the Veteran a compensation and pension (C&P) examination as to the severity of his disability due to PTSD.  

A February 2011 VA Form 21-0820 Report of General Information documents a personal contact made by a VA employee with the Medical Director of C&P as to whether a fee based PTSD examination could be provided for the Veteran at the facility at which he is detained.  The content of that contact was as follows:  

Dr. [the Medical Director of C&P] explained that any medical provider at the [ name of facility omitted throughout] Facility could not perform the examination due to a conflict of interest.  In order for a fee based provider to provide the exam at the [ ] Detention Center, they have to get credentialed at the [ ] Detention Center.  This process takes 3-6 months and is not always guaranteed the examiner will be granted the credentials.  This is not practical for one exam.  Therefore, it is not possible to provide a fee based PTSD exam for veteran at [ ] Detention Center.  

As noted in the January 2011 remand, the U.S. Court of Appeals for Veterans Claims (Veterans Court) has addressed the question of VA's duty to assist an incarcerated veteran by providing a medical examination when such an examination is necessary to decide a claim.  Specifically, the Veterans Court cited Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), explaining as follows:  

We do, however, caution those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement.  Such individuals are entitled to the same care and consideration given to their fellow veterans.  

Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  

Here, VA's efforts to afford the Veteran an examination are insufficient.  Essentially, those efforts amounted to a phone call and a determination that VA would make no further effort to provide an examination.  Thus the Board finds that this does not satisfy the VA's duty to tailor the assistance to the peculiar circumstances of the Veteran's confinement.  Nor does this action constitute compliance with the Board's instruction that "[t]o the extent feasible, the RO should arrange for an appropriate examination" because the Board finds no evidence in the record that it is not feasible to at least attempt to have a fee services examiner credentialed so he or she can examine the Veteran.  The Veteran is entitled to compliance with the terms of the Board's remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must make efforts to ensure that the Veteran is afforded a compensation and pension examination to determine the nature and severity of his service-connected PTSD.  These efforts must include following the procedure to have a fee basis mental health professional credentialed at the facility at which the Veteran is detained.  The efforts should only cease if there is a compelling reason to do so and such reason must be fully documented and included in the claims file.  

The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report must reflect that such review was made.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner must provide an opinion as to the degree of disability the Veteran suffers due to his PTSD.  The examiner must also specifically address the other diagnosed psychiatric disorders suffered by the Veteran and state whether symptomatology associated with those disorders is separate and apart from his PTSD.  See 38 C.F.R. § 4.130 (2011).  

The examiner must review the criteria noted under Diagnostic Code 9411 of 38 C.F.R. § 4.130 and offer an opinion as to whether the PTSD symptomatology approximates the criteria for any of the ratings in excess of 30 percent.  He or she must include a rationale to support such opinion.  

2.  Then, readjudicate the issue on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to reply thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormand, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


